Title: To Benjamin Franklin from David Hall, 24 August 1761
From: Hall, David
To: Franklin, Benjamin


          
            Sir,
            Philada. Aug. 24. 1761.
          
          In my last to you, of the 20th ult. by the Philadelphia Packet, Capt. Budden, I owned the Receipt of yours relating to the protested Bill of Scott and McMichael, and signified my Approbation of your Conduct in that affair. In it I told you, that Exchange was at Seventy-seven and a Half, which was the Reason you had no Remittance from me by that Opportunity; and as they are now at Eighty, you have none by Hammit, not caring to give so high an Exchange, but should be very glad to know your Mind on that Head. I likewise told you, that I thought it would be best for you immediately to order Caslon to cast the same Quantity of Brevier you sent over some time ago, and to have it ready to come as soon as possible, as our Advertisements of late have been very bulky and often continued long, which occasions us either to distribute them before they are done with, in order to set up the new Ones, which is a great Loss; or to compose many of them on Bourjois, which is also a considerable Disadvantage. I am Sir, Yours, &c.
          
            David Hall.
            To Mr. FranklinSent by the Dragon Capt. Hammit, to London
          
        